ICJ_063_ContinentalShelf_TUN_LBY_1980-06-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER OF 3 JUNE 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE DU 3 JUIN 1980
Official citation:

Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Order of 3 June 1980, I.C.J. Reports 1980, p. 70.

Mode officiel de citation:

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
ordonnance du 3 juin 1980, C.I.J. Recueil 1980, p. 70.

 

Sales number 4 53
N° de vente:

 

 

 
3 JUNE 1980

ORDER

CASE CONCERNING THE CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIY À)

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

3 JUIN 1980

ORDONNANCE
70

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1980

3 juin 1980

AFFAIRE DU PLATEAU CONTINENTAL

(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 46 du Règlement
de la Cour,

Vu le compromis conclu le 10 juin 1977 entre la République tunisienne
et la Jamahiriya arabe libyenne populaire et socialiste, concernant le
plateau continental, notifié à la Cour le 1er décembre 1978,

Vu l’ordonnance du 20 février 1979 fixant au 30 mai 1980 la date d’ex-
piration du délai pour le dépôt du mémoire de chaque Partie ;

Considérant que le mémoire de la République tunisienne et le mémoire
de la Jamahiriya arabe libyenne ont été déposés dans le délai susvisé ;

Considérant que l’article 4 du compromis du 10 juin 1977 prévoit (en
particulier) que des contre-mémoires seront soumis à la Cour et échangés
comme suit : le contre-mémoire de la Tunisie sera soumis dans un délai de
six mois à compter de la date de réception de la notification du mémoire
par la Cour ; le contre-mémoire de la Jamahiriya arabe libyenne dans un
délai de huit mois à compter de la date de réception de la notification du
mémoire par la Cour ;

Considérant qu’une copie certifiée du mémoire de chaque Partie a été
communiquée à l’agent de l’autre Partie conformément à l’article 43,
paragraphes 3 et 4, du Statut de la Cour et à l’article 4 du compromis lors
d’une réunion avec le Président de la Cour tenue au palais de la Paix, à
La Haye, le 30 mai 1980 ;

Fixe au 1er décembre 1980 la date d'expiration du délai pour le dépôt du
contre-mémoire de la République tunisienne ;

1980

3 juin
Rôle général

n° 63
PLATEAU CONTINENTAL (ORDONNANCE 3 VI 80) 71

Fixe au 2 février 1981 la date d’expiration du délai pour le dépôt du
contre-mémoire de la Jamahiriya arabe libyenne populaire et socia-
liste ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le trois juin mil neuf cent quatre-vingt, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et dont les autres
seront transmis respectivement au Gouvernement de la République tuni-
sienne et au Gouvernement de la Jamahiriya arabe libyenne populaire et
socialiste.

Le Président,
(Signé) Humphrey WALDOCK.
Le Greffier adjoint,
{Signé) PILLEPICH.
